DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on October 6, 2021 is acknowledged.  The traversal is on the ground(s) that claims 15-20 have been amended to include all the limitations of claim 1 of Group I.  
This argument is found to be persuasive with regards to claim 15 directed to a forming method and therefore claim 15 is rejoined with claims 1-14 of Group I. 
This argument is not found persuasive with regards to claims 16-20 directed to a metal pipe because claims 16-20 are directed to the product and have now been amended to read as product-by-process claims. Therefore the process limitation do not hold patentable weight to the claims thereby creating burden of search on the examiner to prosecute the product claims.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: high-hardness portions 107 and lo-hardness portions 106 [see paragraph 0056].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide support for the embodiment of a forming device comprising a hardness lowering portion. Specifically, the disclosure defines all embodiments of the invention to include at the minimum a first die and a second die therefore Applicant is claiming an embodiment that is not supported by the originally filed specification since the claimed embodiment is significantly broader than any recited embodiment of the disclosure. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 12, the preamble of the claim sets forth the forming device expands a metal pipe for form a pipe portion and a flange portion, however the claimed structure of the device is a hardness lowering portion. Therefore it is unclear how a hardness lowering portion is able to expand a pipe material to form a metal pipe having a pipe portion and a flange portion. 
The claim sets forth the forming device comprises “a hardness lowering portion which lowers a hardness of the flange portion to be lower than a hardness of the pipe portion”, it is unclear what structural element of the forming device contains the designated hardness lowering portion. It is noted a portion is defined as a part of a whole, therefore it is unclear what “whole”, i.e. structural element, the hardness lowering portion is a part of. It is noted that for claim 12, it further defines the hardness lowering portion to be a solid body however this renders the claim indefinite since it is unclear what element the body is a part of. Clarification and/or correction is required.

With regards to claim 2, the claim states “a first die and a second die, which are paired with each other and include a pipe forming surface....and a flange forming surface”, it is unclear if the limitation is intending to set forth the pair (first die and second die) together have a pipe forming surface and a flange forming surface, or if the limitation is intending to set forth that each die has a pipe forming surface and flange forming surface. Clarification and/or correction is required. 

With regards to claim 4, the claim states “the temperature control portion is formed on a region of the flange forming surface outward of a base end side edge portion in a width direction, it is unclear what element the “base end side edge portion” is associated with. Is the base end side edge portion a portion of the flange forming surface or is it a portion of the temperature control portion. 

With regards to claim 5, the claim states “the temperature control portion is not formed on an edge portion near a tip of the flange portion”, this renders the claim indefinite since it is unclear what element the “edge portion” is located or associated with. Additionally, the flange portion which is a portion of the workpiece is not positively recited in the claim (the flange portion is set forth within intended use language of the preamble) therefore it is unclear how the temperature control portion of the forming device is to be defined by a non-positively recited element. Clarification and/or correction is required.

With regards to claim 6, the claim states “is configured by embedding a member formed of a different material from a member constituting another portion of the flange forming surface” this renders the claim indefinite since the embedding limitation reads as a process limitation and therefore it being treated as a product-by-process limitation thereby the limitation does not provided any patentable weight to the claim. 
The claim states “a different material from a member constituting another portion of the flange forming surface”, this renders the claim indefinite since it appears to be further defining an element that has not been positively recited in the claim. Specifically the “member constituting another portion” has not been positively recited to allow for further defining the member to be of a different material. Clarification and/or correction is required. 

With regards to claim 9, the claim states “the temperature control portion is intermittently formed” it is unclear what the metes and bounds of “intermittently formed” are and additionally the limitation appears to be recited a process and is therefore being treated as a product-by-process limitation and does not hold any patentable weight to the structure of the device. For examination purposes the limitation is being interpreted as: the temperature control portion is located at intermittent positions along a longitudinal direction of the flange forming surface

With regards to claim 10, the pitch of a spot welded portion of the metal pipe is not positively recited in the claim (the metal pipe is set forth within intended use language of the preamble) therefore it is unclear how the pitch of the temperature control portion of the forming device is to be defined by a non-positively recited element. Clarification and/or correction is required.

With regards to claim 11, the claim states “the hardness lowering portion is composed of a cooling portion which cools a portion of the metal pipe material in a state of being heated”, this renders the claim indefinite since it is unclear how the cooling portion is to perform the function of cooling and heating together. 
The claim states “the portion becoming the flange portion”, it is unclear if this limitation is intending to rename the portion as the flange portion or if it is directed to a method limitation in which case the portion is modified to become the flange portion (it is noted that should it is intended to be a method limitation the limitation would be treated as a product-by-process limitation). It is further noted that the metes and bounds of “becoming” are unclear, for examination purposes the limitation is being interpreted as the portion being the flange portion.

With regards to claim 15, the claim is directed to a method of expanding a metal pipe material to form a metal pipe having pipe portion and a flange portion however the only claimed step is a step of lowering the hardness of the flange portion to be lower than a hardness of the pipe portion. Therefore it is unclear how the lowering step results in the claimed metal pipe. Furthermore, the method omits the steps that results in the formation of the metal pipe from the metal pipe material, the claim currently sets forth the lowering step is performed on the flange portion however the metal pipe with a pipe portion and flange portion has yet to be formed. Clarification and/or correction is required.
There appears to be insufficient antecedent basis for the limitation “the hardness of the flange portion” found in line 4. 

Examiner notes that no art has been applied to claims 2-10 and 12-14; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNulty et al (EP 1296843; cited by Applicant).
In reference to claim 1, as best understood, McNulty et al discloses a forming device to form a metal pipe having a pipe portion and a flange portion from a metal pipe material, the forming device comprising
a hardness lowering portion [portion of the inductive coil that does not transmit current to the workpiece thus disabling heating of the flange portion] which lowers a hardness of the flange portion to be lower than a hardness of the pipe portion [see pg. 16 lines 9-18 & pg. 17 lines 33-35].
In reference to claim 11, McNulty et al further discloses the hardness lowering portion is composed of a cooling portion which cools a portion of the metal pipe material [it is noted the cooling portion is defined as the area within the inductive coil that does not heat the pipe material] in a state of being heated before a start of formation. McNulty et al further discloses the portion of the metal pipe is the flange portion [see pg. 11 lines 33-35].
In reference to claim 15, McNulty et al discloses a forming method of expanding a metal pipe material for form a metal pipe having a pipe portion and a flange portion by the forming device set forth in claim 1, the forming method comprising the step of lowering, by the hardness lowering portion, the hardness of the flange portion to be lower than a hardness of the pipe portion [see pg. 16 lines 9-18 & pg. 17 lines 33-35]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725